DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2020 has been entered.
 
Response to Amendment
This Office Action is responsive to the amendment filed 10/07/2020 (“Amendment”). Claims 6-10, 21, 22, 26, 29, and 30 are currently under consideration. The Office acknowledges the amendments to claims 6, 21, 22, and 26, as well as the cancellation of claims 23-25, 27, and 28 and the addition of new claims 29 and 30.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 6, 21, 27, and 28 are objected to because of the following informalities:
Regarding claim 6, in the last line, the recitation of “and/or” should instead read --and/or a-- to introduce the poly(1,6 hexyl-1,5 pentyl carbonate) diol with an article.
Regarding claim 21, the double-parentheses in the last line should be changed to a single parenthesis.
Regarding claim 27 and 28, their cancellation is incorrectly listed as the cancellation of claims 23-25 (which have also been cancelled). The cancellation of claims 27 and 28 was confirmed in the interview of 02/23/2021. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 26 and 30, the recitations of “a reaction mixture” in lines 2, 3-4, and 8 are unclear. The multiple reaction mixtures apparently refer to one mixture with a polycarbonate diol and one without. However, e.g. with respect to claim 26, claim 6 already recites a reaction mixture with a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0178726 (“Wang”) in view of US Patent Application Publication 2015/0144486 (“Cho”), and US Patent Application Publication 2015/0282934 (“Gray”).
Regarding claim 6, Wang teaches [a]n amperometric analyte sensor (¶ 0048) comprising: a base layer (¶ 0048); a conductive layer disposed on the base layer and comprising a working electrode (¶ 0048); an analyte sensing layer disposed on the conductive layer, wherein the analyte sensing layer comprises glucose oxidase (¶¶s 0048, 0052); and an analyte modulating layer disposed on the analyte sensing layer (¶ 0048), wherein the analyte modulating layer comprises a biocompatible composition including a polyurea-urethane copolymer (¶¶s 0048, 0080) formed from a reaction mixture comprising: (a) a diisocyanate (¶ 0010); (b) a hydrophilic polymer comprising a hydrophilic diol or hydrophilic diamine (¶ 0010); (c) a siloxane having an amino, hydroxyl or carboxylic acid functional group at a terminus (¶ 0010); and (d) a polycarbonate [reactant] (¶ 0038, describing the use of a polycarbonate polyol reactant), wherein: the diisocyanate comprises a hexamethylene diisocyanate and/or a methylene diphenyl diisocyanate (¶¶s 0011, 0036); the hydrophilic polymer comprising a hydrophilic diol or hydrophilic diamine comprises a polyetheramine (¶ 0153); the siloxane having an amino, hydroxyl or carboxylic acid functional group at a terminus comprises a polydimethylsiloxane (¶¶s 0039, 0059) … .

Cho teaches making a polymeric (polyurethane) film for use in a glucose sensor, the film including a polycarbonate diol (¶¶s 0014, 0018).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a polycarbonate diol as the polymer contemplated by ¶ 0038 of Wang, since it has been held to be within the ordinary skill of one in the art to select, as a matter of obvious design choice, a known material on the basis of its suitability for the intended use. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). 
Wang-Cho does not appear to explicitly teach the polycarbonate diol comprising a poly(1,6-hexyl carbonate) diol and/or poly(1,6 hexyl-1,5 pentyl carbonate) diol.
Gray teaches that the polycarbonate diol may be poly(1,6-hexyl-carbonate) diol (¶ 0293), usable as a biomaterial suitable for implantation (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the specific polycarbonate diol taught by Gray in the combination, for the purpose of ensuring biocompatibility (Gray: Abstract, ¶¶s 0003, 0004) in the glucose sensor (Wang-Cho), and since it has been held to be within the ordinary skill of one in the art to select, as a matter of obvious design choice, a known material on the basis of its suitability for the intended use. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). 
Regarding claim 7, Wang-Cho-Gray teaches all the features with respect to claim 6, as outlined above. Wang-Cho-Gray further teaches wherein the analyte sensor is a glucose sensor that is implantable in vivo (Wang: ¶ 0028).
Regarding claim 8,
Regarding claim 9, Wang-Cho-Gray teaches all the features with respect to claim 6, as outlined above. Wang-Cho-Gray further teaches wherein the conductive layer comprises a plurality of electrodes including a working electrode, a counter electrode and a reference electrode (Wang: ¶¶s 0010, 0048, 0049).
Regarding claim 10, Wang-Cho-Gray teaches all the features with respect to claim 9, as outlined above. Wang-Cho-Gray further teaches wherein the conductive layer comprises a plurality of working electrodes and/or counter electrodes and/or reference electrodes (Wang: ¶ 0012); and the plurality of working, counter and reference electrodes are grouped together as a unit and positionally distributed on the conductive layer in a repeating pattern of units (Wang: ¶ 0050).
Regarding claim 26, Wang-Cho-Gray teaches all the features with respect to claim 6, as outlined above. Wang-Cho-Gray further teaches wherein the polyurea-urethane copolymer is formed from a reaction mixture selected to exhibit an improved thermal stability over time as compared to an equivalent analyte sensor having an analyte modulating layer formed from a reaction mixture that does not include the polycarbonate diol; wherein said improved thermal stability over time comprises a loss of polyurea-urethane copolymer molecular weight after aging at 100% relative humidity (RH) at 60°C over 6 days that is at least 10% less than the loss of molecular weight after aging at 100% relative humidity (RH) at 60°C over 6 days that is observed in a polyurea-urethane copolymer molecular formed from a reaction mixture that does not include the polycarbonate diol (these limitations are like product-by-process limitations (see MPEP 2113). Therefore, the determination of patentability is based on the product itself. So long as the structure is obvious from the prior art, the benefit of improved thermal stability is present based on the structure. Also see e.g. Wang, suggesting in its Abstract that a polymer comprising the polycarbonate diol is stabilized against thermal and oxidative degradation. Alternatively, the improved thermal stability can be interpreted as being inherent in the copolymer of the combination. In any case, the procedure of testing thermal stability (i.e., aging and comparing loss of molecular weight) is not limiting as to the actual product. Because the actual product is found in the art, it has this improved thermal stability).

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Cho and non-patent publication Xie, Xingyi, et al. "Fluorocarbon chain end‐capped poly (carbonate urethane) s as biomaterials: Blood compatibility and chemical stability assessments." Journal of Biomedical Materials Research Part B: Applied Biomaterials: An Official Journal of The Society for Biomaterials, The Japanese Society for Biomaterials, and The Australian Society for Biomaterials and the Korean Society for Biomaterials 89.1 (2009): 223-241 (“Xie”).
Regarding claim 29, Wang teaches [a]n amperometric analyte sensor (¶ 0048) comprising: a base layer (¶ 0048); a conductive layer disposed on the base layer and comprising a working electrode (¶ 0048); an analyte sensing layer disposed on the conductive layer, wherein the analyte sensing layer comprises glucose oxidase (¶¶s 0048, 0052); and an analyte modulating layer disposed on the analyte sensing layer (¶ 0048), wherein the analyte modulating layer comprises a biocompatible composition including a polyurea-urethane copolymer (¶¶s 0048, 0080) formed from a reaction mixture comprising: (a) a diisocyanate (¶ 0010); (b) a hydrophilic polymer comprising a hydrophilic diol or hydrophilic diamine (¶ 0010); (c) a siloxane having an amino, hydroxyl or carboxylic acid functional group at a terminus (¶ 0010); and (d) a polycarbonate [reactant] (¶ 0038, describing the use of a polycarbonate polyol reactant), wherein: the diisocyanate comprises a hexamethylene diisocyanate and/or a methylene diphenyl diisocyanate (¶¶s 0011, 0036); the hydrophilic polymer comprising a hydrophilic diol or hydrophilic diamine comprises a polyetheramine (¶ 0153); the siloxane having an amino, hydroxyl or carboxylic acid functional group at a terminus comprises a polydimethylsiloxane (¶¶s 0039, 0059) … .
Wang does not appear to explicitly teach the polycarbonate polyol being a polycarbonate diol (although ¶ 0038 suggests this).
Cho teaches making a polymeric (polyurethane) film for use in a glucose sensor, the film including a polycarbonate diol (¶¶s 0014, 0018).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a polycarbonate diol as the polymer contemplated by ¶ 0038 of Wang, since it has been held to be within the ordinary skill of one in the art to select, as a matter of obvious design choice, a known material on the basis of its suitability for the intended use. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). 

Xie teaches a poly(1,6 hexyl-1,5 pentyl carbonate) diol as the soft segment of a polycarbonate urethane (PCU) material, which is a known biomaterial with adequate blood compatibility and chemical stability properties (page 224, Materials section - used as a control).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the specific polycarbonate diol taught by Xie in the combination, for the purpose of ensuring biocompatibility (Xie: page 224, Materials section) in the glucose sensor (Wang-Cho), and since it has been held to be within the ordinary skill of one in the art to select, as a matter of obvious design choice, a known material on the basis of its suitability for the intended use. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). 
Regarding claim 30, Wang-Cho-Xie teaches all the features with respect to claim 29, as outlined above. Wang-Cho-Xie further teaches wherein the polyurea-urethane copolymer is formed from a reaction mixture selected to exhibit an improved thermal stability over time as compared to an equivalent analyte sensor having an analyte modulating layer formed from a reaction mixture that does not include the polycarbonate diol; wherein said improved thermal stability over time comprises a loss of polyurea-urethane copolymer molecular weight after aging at 100% relative humidity (RH) at 60°C over 6 days that is at least 10% less than the loss of molecular weight after aging at 100% relative humidity (RH) at 60°C over 6 days that is observed in a polyurea-urethane copolymer molecular formed from a reaction mixture that does not include the polycarbonate diol (these limitations are like product-by-process limitations (see MPEP 2113). Therefore, the determination of patentability is based on the product itself. So long as the structure is obvious from the prior art, the benefit of improved thermal stability is present based on the structure. Also see e.g. Wang, suggesting in its Abstract that a polymer comprising the polycarbonate diol is stabilized against thermal and oxidative degradation. Alternatively, the improved thermal stability can be interpreted as being inherent in the copolymer of the combination. In any case, the procedure of testing thermal stability (i.e., aging and comparing loss of molecular weight) is not limiting as to the actual product. Because the actual product is found in the art, it has this improved thermal stability).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-10, 21, 22, and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 15/981,681 (“reference application”) in view of Wang. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 6-10, 21, 22, and 26 of the present application include all of the same features as claim 7 of the reference application, except that they are generally broader (and therefore encompassed by the reference claim) and include components of an amperometric analyte sensor (e.g. a base layer, a conductive layer (including electrodes), an analyte sensing layer, a protein layer or cover layer, etc.). However, Wang teaches these components and it would have been obvious to combine them with the membrane of claim 7 of the reference application for the purpose of implementing the membrane into a glucose sensor, thereby improving the thermal stability of the sensor. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 29 and 30 of the present application are provisionally rejected over claim 7 of the reference application in view of Wang and Xie. The same reasoning as above applies with respect to Wang. While claim 7 of the reference application does not describe using the specific polycarbonate diol, Xie teaches it as a known material suitable for the purpose (ensuring biocompatibility). Therefore, its use would have been obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 21 and 22 are allowable over the prior art, but are objected to as being dependent upon rejected base claims. Therefore, they will be allowed if the outstanding 35 USC 112(b) and double patenting rejections are overcome, and if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements (i.e., the claim objections) or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: upon further consideration, the prior art of record fails to teach or fairly suggest an amperometric analyte sensor .
As a matter of claim interpretation, the biocompatible composition has a unique structure even though it can be interpreted as a product made by the process of the reaction mixture, at least because the elements of the reaction mixture impart distinctive structural characteristics to the final product (MPEP 2113). It is established on the record that such a composition results in improved thermal stability. Therefore, the elements of the reaction mixture are limiting to the extent that they impart this unique structure to the composition.

Response to Arguments
Applicant’s arguments filed 10/07/2020 have been fully considered. The amendments with respect to the claim objections are persuasive, and the objections are accordingly withdrawn. New objections are added as necessitated by amendment. The amendments with respect to the rejections under 35 USC 112(b) are partially persuasive in that not all issues were addressed. Therefore, the rejections are maintained or withdrawn accordingly. A new rejection under 35 USC 112(b) is added as necessitated by amendment.
The arguments with respect to the rejections under 35 USC 103 are not persuasive. Although it is true that Wang teaches an enzymatic sensor and Cho teaches a non-enzymatic sensor, there is no evidence that different polyurethanes must be used in the different types of sensors. The polyurethanes of both Wang and Cho are used for modulating passage of glucose (Wang: ¶ 0059 - “regulate analyte access”; Cho: ¶¶s 0011 and 0065 - “the selective functionality of … the polymeric film”). This function is important regardless of the sensing modality underneath the polyurethane layer.
Further, there is no indication in Cho that a polycarbonate diol (which is part of the polyurethane film) could not be used in an enzyme-based glucose sensor. Wang already contemplates polycarbonate diols (without specifically naming them) when it describes use of a polycarbonate polyol. Cho only 
Further, Applicant has not shown that the principle of operation of Wang requires use of a polycarbonate polyol that is not a polycarbonate diol. Neither has Applicant shown that the polycarbonate diol of Cho must necessarily be limited to non-enzymatic glucose sensors. But, the Office has shown that a polycarbonate diol is a suitable material for use in a glucose sensor, and that Wang readily accepts such a material since it already teaches a polycarbonate polyol.
It is noted that the principle of operation of Cho is not being changed by the combination. The combination uses the enzyme-based glucose sensor of Wang, not the non-enzymatic sensor of Cho. The only addition provided by Cho (which addition also does not change the principle of operation of Wang) is that the polycarbonate polyol is a polycarbonate diol. 
As such, a prima facie case has been established and all claims except for 21 and 22 remain rejected in light of the prior art.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408)918-7617.  The examiner can normally be reached on Monday - Friday 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREY SHOSTAK/Examiner, Art Unit 3791